ANSTEAD, Judge,
concurring specially.
This is a close and difficult case. The trial court granted the maternal grandparents’ petition for adoption despite the moth*741er’s contention that she had put her life together in recent years, after many years of neglecting and, indeed, abandoning her child to others. Because of the age of the child, over 12 at the time of adoption, the long record of neglect, and the right of the trial court to be genuinely skeptical of the mother’s claim to have reformed her life, I concur in the majority’s affirmance of the adoption decree. While it is apparent that this child has and will probably always have a caring relationship with his natural mother, there is also a basis in the record for the trial court to have concluded that the mother’s actions, recent and past, constituted abandonment of her parental rights and obligations to the child. While it may never be too late for the mother to have a positive personal relationship with the child, the trial court has concluded that the mother’s efforts have been too little and too late to preserve her legal rights.